Appeal by the claimant from a decision of the Workmen’s Compensation Board, filed October 20, 1969, which disallowed a claim for death benefits under the Workmen’s Compensation Law. Claimant’s deceased husband was a baekhoe operator with a history of several prior heart attacks. He collapsed and died while operating his machine digging holes for guard rail anchor posts along a new highway. Claimant contends the medical evidence produced by the carrier and the impartial specialist was based on the erroneous assumption that the work performed by decedent at the time óf his death did not require considerable physical exertion and was not strenuous. This contention is not supported by the proof. The impartial specialist based his opinion “ on the total sense of the record ” and concluded that there was no causal relation between decedent’s work activities and his sudden death. There is substantial evidence to support the board’s decision which must be sustained (Matter of McCormick v. Green Bus Limes, 29 N Y 2d 246, 248; Matter of Grovine v. Edwards & Son, 37 A D 2d 647). Decision affirmed, without costs. Staley, Jr., J. P., Greenblott, Cooke, Kane and Reynolds, JJ., concur.